By the Court.

The pleadings were made within one week after the return-day of the summons, and in time, under Gen. St. 1878, c. 65, § 23. It is not a case where the court will notice fractions of a day. The intent of the plaintiff, by his oral reply, to put in issue the defendant’s counterclaim is plain enough, and, though informal, we think it ought to be construed as a denial of defendant’s claim as a subsisting cause of action. Had the plaintiff refused to amend upon the direction of the court, after specific objection to the pleading, under section 33, it might have been disregarded. But the defendant *390could not have been misled, and we see no reason why, under the pleadings as made, the simple questions of fact in the case could not have been summarily and fairly disposed of upon the merits at the trial. Oral pleadings which parties may make in justice’s court, without 'the aid of counsel, are not to be construed with technical strictness, but with great liberality in furtherance of justice. To hold otherwise would tend to encourage appeals upon purely technical grounds.
Judgment affirmed.